Exhibit 10.3



SECOND AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT


THIS SECOND AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT (this “Second
Amendment”) is made as of December 14, 2009, by and among TMR DRILLING
CORPORATION, a Texas corporation (the “Borrower”), THE MERIDIAN RESOURCE
CORPORATION, a Texas corporation (“Meridian”), THE MERIDIAN RESOURCE &
EXPLORATION LLC, a Delaware limited liability company (“TMR Exploration,” and
collectively with the Borrower and Meridian, the “CIT Credit Parties”) and THE
CIT GROUP/EQUIPMENT FINANCING, INC. (“CIT”), in its capacity as Administrative
Agent and Lender under the CIT Credit Agreement (as defined below).
 
R E C I T A L S:


WHEREAS, the Borrower and CIT have entered into that certain Credit Agreement
dated as of May 2, 2008 (the “CIT Credit Agreement”);
 
WHEREAS, pursuant to that Guaranty dated as of May 2, 2008, Meridian and TMR
Exploration have guaranteed the full and prompt payment of all Obligations of
Borrower under the CIT Credit Agreement and the other Loan Documents (as defined
in the CIT Credit Agreement);
 
WHEREAS, the CIT Credit Parties and CIT have entered into that certain
Forbearance and Amendment Agreement dated as of September 3, 2009, as amended by
that First Amendment to Forbearance and Amendment Agreement dated as of December
4, 2009 (the “CIT Forbearance Agreement”);
 
WHEREAS, the Borrower has requested that CIT further extend the Forbearance
Period under the CIT Forbearance Agreement, and CIT has agreed to do so under
the terms and conditions set forth in this Second Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, each of CIT
and the CIT Credit Parties agree as follows:
 
1. Definitions.  Capitalized terms defined in the Recitals section of this
Second Amendment are incorporated herein by this reference and are used herein
as so defined.  Capitalized terms used and not defined in this Second Amendment
(including in the Recitals section of this Second Amendment) shall have the
meanings assigned to such terms in the CIT Forbearance Agreement and the CIT
Credit Agreement.
 
2. Amendment to the CIT Forbearance Agreement.  CIT and the CIT Credit Parties
agree that Section 2(a)(i)(y) of the CIT Forbearance Agreement is amended to
replace the date “December 14, 2009” contained therein with the date “December
21, 2009.”
 
3. Ratifications, Representations and Warranties.
 
(a) Ratification of Loan Documents and Liens.  Except as expressly modified and
superseded by this Second Amendment, the terms and provisions of the CIT Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  Each CIT Credit Party and CIT agree that the
Loan Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.  Each CIT Credit Party further expressly
acknowledges and agrees that CIT has a valid, non-avoidable, enforceable and
perfected security interest in and lien against each item of Collateral
described in the Collateral Documents and that such security interest and lien
secures the payment Obligations and the performance of all other Obligations of
the CIT Credit Parties under the Loan Documents.
 
(b) General Representations and Warranties.  Each CIT Credit Party hereby
jointly and severally represents and warrants to CIT that (i) the execution,
delivery and performance of this Second Amendment has been duly authorized by
all requisite organizational action on the part of such CIT Credit Party and
will not violate the constituent organizational documents of such CIT Credit
Party, contravene any contractual restriction, any law, rule or regulation or
court or administrative decree or order binding on or affecting such CIT Credit
Party or result in, or require the creation or imposition of any lien, security
interest or encumbrance on any of the properties of such CIT Credit Party; (ii)
this Second Amendment has been duly executed and delivered by each CIT Credit
Party and is the legal, valid and binding obligation of each CIT Credit Party,
enforceable in accordance with its terms; (iii) subject to the existence of the
Designated Events of Default, the representations and warranties contained in
the CIT Credit Agreement and any Loan Document are true and correct on and as of
the date hereof and on and as of the date of execution hereof as though made on
and as of each such date; (iv) except for the Designated Events of Default, no
Default or Event of Default under the CIT Credit Agreement has occurred and is
continuing; (v) except for the Designated Events of Default, such CIT Credit
Party is in full compliance with all covenants and agreements contained in the
Loan Documents; and (vi) absent the effectiveness of this Second Amendment, CIT
is entitled to exercise immediately its rights and remedies under the Loan
Documents, including, but not limited to, the right to accelerate the maturity
of the Obligations and enforce their rights and remedies under the Collateral
Documents.
 
(c) Ratification of Guarantees.  Each of the Guarantors hereby acknowledges and
consents to all of the terms and conditions of this Second Amendment and hereby
ratifies and confirms its respective guarantee under the Guaranty dated as of
May 2, 2008 (the “Guaranty”) for the benefit of CIT.  Each Guarantor hereby
represents and acknowledges that the execution and delivery of this Second
Amendment shall in no way diminish or modify its obligations as a Guarantor
under the Guaranty and shall not constitute a waiver by CIT of any of CIT’s
rights against such Guarantor.
 
4. Conditions Precedent.  This Second Amendment shall become effective upon the
date (the “Effective Date”) that CIT has received all of the following:
 
(a) An executed copy of this Second Amendment; and
 
(b) Evidence satisfactory to CIT that the Bank Group Forbearance Agreement has
been extended through December 21, 2009.
 
5. Miscellaneous Provisions.
 
(a) Survival of Representations and Warranties.  All representations, warranties
and acknowledgments made in any Loan Document shall survive the execution and
delivery of this Second Amendment, and no investigation by CIT or any closing
shall affect the representations, warranties or acknowledgments or the right of
CIT to rely upon them.
 
(b) Effect of This Second Amendment.  Except as otherwise expressly stated
herein, the CIT Forbearance Agreement, the CIT Credit Agreement and the other
Loan Documents remain in full force and effect in accordance with their terms,
as amended hereby.  From and after the date hereof, the CIT Forbearance
Agreement is deemed to be the CIT Forbearance Agreement, as amended hereby, and
the parties agree that each of the terms of the CIT Forbearance Agreement will
be strictly adhered to on and after the date hereof, except as expressly
modified by this Second Amendment.
 
(c) Amendments; Interpretation.  No amendment or modification of any provision
of this Second Amendment shall be effective without the written agreement of CIT
and each CIT Credit Party, and no waiver of any provision of this Second
Amendment or consent to any departure by any CIT Credit Party therefrom, shall
in any event be effective without the written concurrence of CIT.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.
 
(d) Counterparts.  This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument, and all signature pages
transmitted by electronic transmission shall be considered as original executed
counterparts.  Each party to this Second Amendment agrees that it will be bound
by its own facsimile or electronic signature and that it accepts the facsimile
or electronic signatures of each other party.
 
(e) Further Assurances.  Each CIT Credit Party agrees to execute such other and
further documents and instruments as CIT may request to implement the provisions
of this Second Amendment and to perfect and protect the liens and security
interests created by the CIT Credit Agreement and the other Loan Documents.
 
(d) Final Agreement.  THE CIT CREDIT AGREEMENT, THE CIT FORBEARANCE AGREEMENT AS
AMENDED HEREBY AND THE OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT
IS EXECUTED.  NONE OF THE LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH CIT CREDIT PARTY AND CIT.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.
 
THE CIT CREDIT PARTIES:


THE MERIDIAN RESOURCE CORPORATION




By:           /s/ Steven G.
Ives                                                                
Name:           Steven G. Ives
Title:           Vice President




TMR DRILLING CORPORATION




By:           /s/ Steven G.
Ives                                                                
Name:           Steven G. Ives
Title:           Vice President




THE MERIDIAN RESOURCE & EXPLORATION LLC




By:           /s/ Steven G.
Ives                                                                
Name:           Steven G. Ives
Title:           Vice President






CIT:


THE CIT GROUP/EQUIPMENT FINANCING, INC.




By:           /s/ C. Graham
Sones                                                                           
Name:           C. Graham Sones
Title:           Director




 
 